Citation Nr: 1233797	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-37 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970.

The Veteran died in June 1995.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2012, the appellant testified at a Travel Board hearing at the RO.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  A September 1999 Board decision denied a claim for service connection for the cause of the Veteran's death.  

2.  An unappealed December 2002 rating decision denied a claim to reopen for service connection for the cause of the Veteran's death.

3.  In May 2006, the appellant sought to reopen the claim for service connection for the cause of the Veteran's death.  

4.  The evidence submitted since the prior denial of service connection is either cumulative or redundant and does not raise a reasonable probability of substantiating the claim for service connection for the cause of the Veteran's death.  


CONCLUSIONS OF LAW

1.  The September 1999 Board decision is final.  38 U.S.C.A. § 7104  (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100  (2011).

2.  The December 2002 rating decision is final.  38 U.S.C.A. § 7105  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.1103 (2011).   

3.  New and material evidence to reopen the claim for service connection for the cause of the Veteran's death has not been received.  38 U.S.C.A. § 5108 (West 2002& Supp. 2011); 38 C.F.R. § 3.156 (a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A claim that has been disallowed by the Board may not be reopened except upon the submission of new and material evidence.  38 U.S.C.A. § 7104(b) (West 2002). 

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

The United States Court of Appeals for Veterans Claims (Court) recently determined that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App 110 (2010).

The claim for service connection for the cause of the Veteran's death was previously denied in a September 1999 Board decision.  The Board found that the Veteran's death from generalized cancer was not related to Agent Orange exposure.  The Board found that a tumor did not develop  during service or within one year of service.  The Board found that the evidence showed that the Veteran served aboard the USS Coral Sea, but there was no indication that the Veteran served in Vietnam.  In addition, the Board found that the Veteran did not have one of the diseases presumptively associated with Agent Orange, enumerated at 38 C.F.R. § 3.309(e).

The appellant submitted a claim to reopen in April 2002.  The claim to reopen was denied in a December 2002 rating decision.  The rating decision found that the evidence did not  show that scientific and medical evidence did not support the conclusion that the cause of death was associated with herbicide exposure.  The rating decision also found that service medical records did not show a complaint or diagnosis of asbestosis or cancer.

The appellant submitted a timely notice of disagreement but did not submit a timely substantive appeal.  The appellant also did not submit any information or evidence within one year of the December 2002 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The December 2002 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.

The evidence of record at the time of the April 2002 rating decision included  service treatment records, treatment records dated from December 1994 to February 1995, and a report from Flowers Hospital, dated in December 1994.  

A claim to reopen was received in May 2006.  The evidence received since the December 2002 rating decision includes a statement from Dr. Key, dated in January 2006, an article about the history of the USS Coral Sea, an article about asbestos exposure, written statements submitted by the appellant, and the transcript of a travel Board hearing in June 2012.  

In a statement dated in January 2006, Dr. Key noted that he reviewed the Veteran's pathology reports.  He opined that, while it is impossible to say with certainty if the Veteran's brain tumor was related to an incident or exposure in service, the relatively young age at which the tumor appeared is unusual.  Dr. Key stated that the peak incidence for glioblastoma multiforme occurs between the ages of 65 and 74 but can be seen in all ages.  He opined that, although there is no way to prove cause and effect based on previous exposure to toxin or other predisposing factor, there is also no way to rule out a connection between the patient's tumor and a prior exposure of some kind.  

The statement from Dr. Key is new, as it was not previously of record.  However, it is not material, as it is too speculative and inconclusive to provide a medical nexus to service.   See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that " it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus).  He is saying something that is not in dispute (there is no way to prove cause and effect based on previous exposure to toxin or other predisposing factor, there is also no way to rule out a connection between the patient's tumor and a prior exposure of some kind).  A detailed review of the statement clearly indicates that the report does not suggest a cause and effect relationship, but instead indicates that there is no way to rule out a connection, which is simply not the standard the VA reviews cases of this nature.  The opinion says, effectively, nothing material, not meeting the standards of Shade even in the best possible light.

The article about the history of the USS Coral Sea reflects that the ship was in the waters off of Vietnam.  The appellant has also submitted an article regarding the relationship between asbestos exposure and mesothelioma.  These articles are new, but they are not material, as they do not provide evidence relating the cause of the Veteran's death, cancer, to service.  

The appellant's statements and testimony reflect her contention that the Veteran's cancer was related to Agent Orange and asbestos exposure in service.  The appellant testified that the Veteran was exposed to Agent Orange and asbestos when he was  on the USS Coral Sea. 

The appellant's testimony about Agent Orange and asbestos exposure are merely reiterating arguments she made in conjunction with the previously denied claim, so this is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Board and the RO previously considered the appellant's contentions that the Veteran was exposed to Agent Orange and that his cancer was related to such exposure.  In the 2002 rating decision, the RO also considered the appellant's contentions regarding asbestos.  Therefore, having been previously considered and rejected, additional statements to this same effect cannot be held to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312   (1992).  The appellant's arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006). 

In sum, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  The evidence received since the prior denial of service connection does not establish that the Veteran's generalized cancer manifested within an applicable presumptive period or was otherwise causally related to service.  Accordingly, the Board finds that new and material evidence has not been received, and the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108.
VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

In this case, a December 2006 letter advised the appellant of the evidence required to reopen the claim for service connection for the cause of the Veteran's death and informed the appellant of VA's duties for obtaining evidence.  The letter advised the appellant of the requirement of new and material evidence and explained the basis of the previous denial of the claim.  The letter also advised the appellant of how disability ratings and effective dates are determined. 

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1) .  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the pertinent records, including service treatment records and personnel records.  

A VA medical opinion has not been obtained; however an opinion is not required.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  An medical opinion is not required in this case, as the evidence of record does not establish that generalized cancer manifested during a presumptive period or may be related to an event of service.  

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
  

ORDER

New and material evidence not having been received, the claim to reopen for service connection for the cause of the Veteran's death is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


